DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejections under 35 USC 112 have been overcome.  However, the amendments have introduced new indefiniteness into the claims, as set forth in the rejections below.
Applicant's arguments filed 01/10/2022 have been fully considered but they are not persuasive.  Therefore, the rejections are modified to meet the newly recited details and this action is made final.
In particular, Applicant argues that replacement of the sharp end 27 of Hoshino with a blunt end taught by Kurose “…would render Hoshino et al. unsatisfactory for its intended purpose.”  This is not persuasive because “[t]he pad material…”, through which the distal end of the hook must penetrate, “…is foamed plastic, such as, foamed polyurethane or the like,” as set forth in column 3, lines 13-16 of Hoshino.  Thus, a small blunt tip is fully capable of cutting or penetrating through the material left at 13b between the frame member and the rest of the pad member 13.  
Applicant also argues that it would not be obvious to combine with Kurose with Hoshino.  This argument is based on the other argument set forth and rebutted above.  Furthermore, it would have been obvious to combine with Kurose because of the .

Claim Objections
Claims 1, 14, 15, and 20-22 are objected to because of the following informalities: 
Claim 1, line 6, “of the” (second occurrence) is redundant and should be deleted;
Claim 14, line 9, “of the” (second occurrence) is redundant and should be deleted;
Claim 15, line 8, “of the” (second occurrence) is redundant and should be deleted;
Claim 20, line 2, “of the” (second occurrence) is redundant and should be deleted;
Claim 21, line 2, “of the” (second occurrence) is redundant and should be deleted; and
Claim 22, line 2, “of the” is redundant and should be deleted.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 
Claim 1, line 6, “and the proximal end” introduces ambiguity because the distal end and the proximal end defined previously are the distal and proximal ends of the end region and not the overall curved portion;
Claim 14, line 9, “and the proximal end” introduces ambiguity because the distal end and the proximal end defined previously are the distal and proximal ends of the end region and not the overall curved portion;
Claim 15, lines 7-8, “and the proximal end” introduces ambiguity because the distal end and the proximal end defined previously are the distal and proximal ends of the end region and not the overall curved portion;
Claim 23, line 2, “the end portion” lacks antecedent basis;
Claim 24, line 2, “the end portion” lacks antecedent basis;
Claim 25, lines 1-2, “the end portion” lacks antecedent basis; and 
Claims 2-13 and 16-22 are indefinite as depending from an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not 

Claim 1-2, 4, 6-13, 15-20, 22-23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (US 5820212) in view of Kurose (JP 11089663).
Hoshino shows and discloses a J-clip attached to a seat upholstery by a non-woven material and the J-clip has similar structure to that which is shown and disclosed by Applicant.  For example, the J-clip of Hoshino includes a flange comprising at least one of a front half, a rear half, enlarged, or barbed portions of the J-clip 21, 7, shown in the various drawing figures of Hoshino, which flanges engage, as functionally recited, in that they at least one of contact, are capable of contacting, or simply hold or retain the seat frame element 12, as shown in Figures 1-5 of Hoshino.  However, the J-clip of Hoshino lacks the specifics of a distal end of the end region that is distal from the seat frame and is blunt.
On the other hand, Kurose shows in Figures 3, 5, and 8, a J-clip similar to that of Hoshino and further shows an end region of the curved portion that includes an oblong lobe that intersects with the rest of the curved portion and where the oblong lobe has opposing ends that are proximal and distal to the seat frame, respectively.
It would have been obvious to apply the oblong lobe taught by Kurose to the end of the curved portion that is distal to the straight portion in a combination with Hoshino because doing so would provide the benefit of the smooth guiding and locking associated with the lobe structure provided at the end region of the curved portion of Kurose.
A copy of the claims is provided below with parenthetical explanations and/or 
1.    A vehicle seat module comprising: 
a non-woven material (23);
a J-clip (comprising a superset of elements 23 and 25, as shown in Figures 3A and 3B of Hoshino) including a substantially straight portion and a curved portion having an end region (each of the J-clips of Hoshino and Kurose include a straight portion and a curved portion where the straight portion connected to the curved portion and the curved portion includes an end region distal from the connection of the curved portion to the straight portion), the end region having a distal end that is distal to a cushion frame and a proximal end that is proximal to the cushion frame (Kurose shows the end region that includes an oblong lobe that intersects with the rest of the curved portion and where the oblong lobe has opposing ends that are proximal and distal to the seat frame, respectively, as shown in Figure 5 of Kurose and applied to the end of the curved portion that is distal to the straight portion in the combination with Hoshino), wherein the non-woven material  is secured to the J-clip to define a single component (Figures 3A and 3B of Hoshino), and the distal end and the proximal end of the of the curved portion of the J-clip is blunt (the oblong lobe applied in the combination includes rounded or blunt ends, as shown in the copy of Figures 3, 5, and 8 of Kurose below); and 
a trim cover (15) attached to the non-woven material (Figures 2A and 2B), wherein the J-clip is attached to the cushion frame (12) to attach the trim cover to the cushion frame (Figures 2A-2B).

    PNG
    media_image1.png
    281
    473
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    271
    429
    media_image2.png
    Greyscale

2.    The    vehicle seat module as recited in claim 1 wherein the J-clip is polypropylene (as disclosed in column 3, lines 59-63 of Hoshino).

4.    The    vehicle seat module as recited in claim 1 wherein the non-woven material is secured to the J-clip with an adhesive (where the overmolding shown in Figure 3B of Hoshino provides an adhesive bond by the overmolded material).



7.    The vehicle seat module as recited in claim 1 wherein the non-woven material  is attached to the trim cover with stitches along a sewing line (as shown in Figures 2A and 2B of Hoshino).

8.    The vehicle seat module as recited in claim 1 wherein a curved portion of the J-clip receives a portion of the cushion frame (Figures 2A and 2B of Hoshino).

9.    The vehicle seat module as recited in claim 1 wherein a foam pad is located between the trim cover and the cushion frame (Figures 2A and 2B of Hoshino).

10.    The vehicle seat module as recited in claim 1 wherein the J-clip is attached to one side of the non-woven material  (the J-clip portion 25 of Hoshino is attached to both sides of the non-woven material element 23 of Hoshino by being overmolded thereon such that J-clip portion 25 is attached to one side and the other side also).

11.    The vehicle seat module as recited in claim 1 wherein the J-clip is attached to both sides of the non-woven material (Figure 3B of Hoshino).



13.    The vehicle seat module as recited in claim 12 wherein the portion of the non-woven material is located within a straight portion of the J-clip (Figure 3B of Hoshino).

15.    A method of transferring a load on a vehicle seat comprising the steps of: 
applying a load on a vehicle seat (inherent in the intended use of the vehicle seat); and
transferring a force to a non-woven material  attached to a J-clip to bend the non-woven material  attached to a J-clip (inherent and unavoidable as can be appreciated by the view shown in Figures 2A and 2B of Hoshino), wherein the J-clip includes a substantially straight portion and a curved portion having an end region (each of the J-clips of Hoshino and Kurose include a straight portion and a curved portion where the straight portion is connected to the curved portion and the curved portion includes an end region distal from the connection of the curved portion to the straight portion), wherein the end region has a distal end that is distal to a cushion frame and a proximal end that is proximal to the cushion frame, the distal end and the proximal end of the of the curved portion of the J-clip is blunt (Kurose shows the end region that includes an oblong lobe 

16.     The vehicle seat module as recited in claim 1 wherein the proximal end of the end region of the curved portion of the J-clip engages the cushion frame and is blunt (as shown in Figures 3, 5, and 8 of Kurose).

17.     The vehicle seat module as recited in claim 14 wherein the proximal end of the end region of the curved portion of the J-clip engages the cushion frame and is blunt (as shown in Figures 3, 5, and 8 of Kurose).

18.     The method as recited in claim 15 wherein the proximal end of the end region of the curved portion of the J-clip engages the cushion frame and is blunt (as shown in Figures 3, 5, and 8 of Kurose).

19.     A method as recited in claim 15 including positioning a solid foam pad between a trim cover and a cushion frame (as shown in Figure 2A of Hoshino). 



22. (NEW) The method as recited in claim 15 wherein the distal end and the proximal end of the of the curved portion are connected by a flat surface (as shown in the labeled copy of Figure 2A of Hoshino, below, where the distal and proximal ends are connected to each other and are connected to portion 23 of the J-hook by the flat surface(s)).

    PNG
    media_image3.png
    374
    720
    media_image3.png
    Greyscale

23. (NEW) The vehicle seat module as recited in claim 1 wherein a most proximal end of the end portion is blunt (where both ends of the end portion are modified in light 

25. (NEW) The method as recited in claim 15 wherein a most proximal end of the end portion is blunt (where both ends of the end portion are modified in light of Kurose and are therefore both blunt). 

Claims 3, 14, 21, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (US 5820212) and Kurose (JP 11089663) in view of Gallant (US 2004/0016565).
Hoshino discloses an upholstery arrangement in which the J-hook portion 25 comprises polypropylene and the non-woven element portion 23 may comprise plastic sheet or the like material in column 3, lines 59-63, but lacks specifically stating that the plastic material is polyester.
On the other hand, Gallant has a strip of non-woven material 730 supporting hooks for fastening similar to the strip 23 of Hoshino and further discloses that the strip is formed of polyester in paragraph 138.
It would have been obvious to form the non-woven strip 23 disclosed as plastic to be specifically of polyester material, as taught by Gallant because doing so would provide the strong and durable material properties of polyester strips.
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 



14.    A vehicle seat module comprising:
a polyester non-woven material (in accordance with the statement of obviousness above) comprising polypropylene (where the subset of the non-woven element 23 is overlapped by the material of element 25, which is disclosed in column 3, lines 59-63 as including polypropylene such that the non-woven can be defined as comprising the straight portion of the superset of elements 23 and 25 such that the non-woven element thus comprises polypropylene);
a J-clip (comprising a superset of elements 23 and 25 of Hoshino) including a substantially straight portion and a curved portion (Figure 3B of Hoshino) having an end region (each of the J-clips of Hoshino and Kurose include a straight portion and a curved portion where the straight portion is connected to the curved portion and the curved portion includes an end region distal from the connection of the curved portion to the straight portion), wherein the end region has a distal end that is distal to a cushion fame and a proximal end that is proximal to the cushion frame (Kurose shows the end region that includes an oblong lobe that intersects with the rest of the curved portion and where the oblong lobe has opposing ends that are proximal and distal to the seat frame, as shown in Figure 5 of Kurose and applied to the end of the curved portion that is distal to the straight portion in the combination with Hoshino), the polyester non-woven material is located within the substantially straight portion of the J-clip such that the J-clip is the cushion frame (12 of Hoshino) to attach a trim cover (15 of Hoshino) to the cushion frame (12, as shown in Figures 2A and 2B of Hoshino), and the distal end and the proximal end of the of the curved portion of the J-clip is blunt (the oblong lobe applied in the combination includes rounded or blunt ends, as shown in the copy of Figures 3, 5, and 8 of Kurose above);
the trim cover attached to the polyester non-woven material with stitches along a sewing line (Figures 2A and 2B of Hoshino); and 
a foam pad located between the trim cover and the cushion frame (Figures 2A and 2B of Hoshino).

    PNG
    media_image3.png
    374
    720
    media_image3.png
    Greyscale

21. (NEW) The vehicle seat module as recited in claim 14 wherein the distal end and the proximal end of the of the curved portion are connected by a flat surface (as 

24. (NEW) The vehicle seat module as recited in claim 14 wherein a most proximal end of the end portion is blunt (where both ends of the end portion are modified in light of Kurose and are therefore both blunt).

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (US 5820212) and Kurose (JP 11089663) in view of Sasaki (US 2013/0249269).
Hoshino provides the details set forth in the rejection of claim 1 above, including the J-clip secured to the non-woven element by overmolding the J-clip portion 25on the non-woven element 23, but lacks the specific of the non-woven element secured to the J-clip with stitches formed by sewing.
On the other hand, Sasaki shows just such an attachment by stitches 48 in Figures 1 and 4 securing the J-clip 46 to non-woven element 36.  
It would have been obvious to replace or supplement the overmolding attachment of the non-woven element 23 to the J-clip portion 25 of Hoshino by a stitched attachment, as taught by Sasaki because doing so would provide the benefit of omitting the overmolding step or providing additional strength in the attachment if the stitching is supplemental to the overmolding.

5.    The    vehicle seat module as recited in claim 1 wherein the non-woven material  is secured to the J-clip with stitches formed by sewing (in accordance with the statement of obviousness above).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID E. ALLRED
Primary Examiner
Art Unit 3636

/DAVID E ALLRED/Primary Examiner, Art Unit 3636